IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SUSAN CRIVELLARO,                         : No. 183 MAL 2016
                                          :
                  Petitioner              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
WILLIAMS TOWNSHIP ZONING                  :
HEARING BOARD,                            :
                                          :
                  Respondent              :
                                          :
WILLIAMS TOWNSHIP,                        :
                                          :
                  Intervenor              :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.